This is the second appeal; the disposition on first appeal can be found reported in 71 Tex.Crim. Rep., 158 S.W. Rep., 539.
Judge Harper, rendering the opinion of the court on the former appeal, suggested that a new indictment be found setting up all the statutory grounds under which appellant might be convicted, to meet the different phases of the testimony as shown by the record. It may be stated generally, there is no very substantial difference between the facts now and on the former appeal. This indictment contains two counts, the first charging abandonment by appellant of his wife in Coryell County, and the second charging that he refused to live with her in that county. The other portions of the statute are not set forth in the indictment.
The contention may be thus stated: The prosecution contends the abandonment was by appellant. Appellant contends the abandonment was on the part of his wife. It is also suggested the abandonment occurred in Oklahoma, and was by the wife and not the defendant, and that she subsequently moved back to Texas to Coryell County. If the prosecutrix abandoned appellant in Oklahoma, he should not be prosecuted. The statute does not authorize his conviction where the wife abandons. It is only in case he abandons her under circumstances denounced in the statute. Again if he abandoned her and did this in Oklahoma, that State would have jurisdiction and not Coryell County. If she abandoned appellant in Oklahoma, then he would not be violating the statute in refusing to live with her after her return to Texas. These matters were all presented under the evidence applicable to the counts in the indictment. Several exceptions were made to the charge under our new practice act. These were subsequently presented in the motion for a new trial, and are properly reviewable.
The court substantially charged the jury that if Mrs. Qualls abandoned her husband, defendant, or was guilty of excesses, cruel treatment or outrages toward him of such a nature as to render their living together insupportable, or if they had a reasonable doubt thereof they should acquit. He further charged, on the other hand, that if appellant in Coryell County abandoned his wife as alleged in the first count of the indictment, or that he then and there refused to live with her as alleged in the second count of the indictment, and the said Mrs. Qualls had not theretofore abandoned him, nor been guilty of such excesses and outrages and cruel treatment toward Tom Qualls as to render their living together insupportable, but that such abandonment by defendant, or *Page 217 
such refusal to live with her, if he did so, was without such fault on her part as is explained to the jury in the foregoing portions of the charge, then they will convict defendant of abandonment after seduction and marriage as alleged in the indictment, etc.
These are the charges upon which the case went to the jury on the issues charged in the indictment. At the request of appellant the court charged the jury that if they should believe that appellant abandoned his wife in Oklahoma, or that at the time of such abandonment, if any, defendant was not at the time in Coryell County, or if they had a reasonable doubt of this, they should acquit. This was given. It will be noted the court did not submit the issue that if defendant's wife abandoned him in Oklahoma, that his subsequent refusal to live with her in Coryell County would entitle him to an acquittal. This was an issue in the case. If she abandoned him in Oklahoma, then his subsequent refusal to live with her in Coryell County could not be imputed to him under the statute as violative of its provisions. If she abandoned him in Coryell County, he would not be responsible either for abandonment or refusing to live with her. These issues were all presented by the evidence, and should have been fully charged. The following charge was asked, in this connection, but the court refused to give it: "At the request of the defendant, you are charged, etc., as a part of the law in this case and as a part of the main charge, that should you believe from the evidence that the defendant was informed that Olive Qualls had left his home in Davidson, Oklahoma, and had separated from him, and returned to Coryell County, Texas, for the purpose of undertaking to have the defendant sent to the penitentiary, and that he believed the same to be true, and that he had not abandoned the said Olive Qualls at the time she so left his home, or if you have a reasonable doubt on this point you will acquit him." This was refused. This was pertinent to the case and should have been given. Without taking these questions up seriatim and entering into anything like a discussion at length, the matters may be thus restated as raised by the indictment and the testimony: If appellant abandoned his wife in Oklahoma, he could not be convicted under the first count of the indictment. If he abandoned her in Oklahoma, and he subsequently refused to live with her in Coryell County, then he might be prosecuted under the second count of the indictment. See Qualls v. State,71 Tex. Crim. 67, 158 S.W. Rep., 539. If she abandoned him in Oklahoma, then appellant could not be convicted in Coryell County under either count of the indictment. It is only where he abandons his wife or refuses to live with her that he is responsible criminally, — not where she abandons him. Under this theory he would not be responsible in Coryell County under either count of the indictment. These issues should be clearly and pointedly and affirmatively submitted to the jury for their consideration. These issues are sharply drawn by the testimony. Because these matters were not presented as required by law the judgment will be reversed.
There is another charge asked by appellant, which was refused, which *Page 218 
we are of opinion ought to have been given. That charge is as follows: "At the request of counsel for the defendant you are charged, in connection with the main charge and as a part of the law in the case that under the statute of this State defining the offense of `abandonment after seduction and marriage' the defendant is only required to live with the alleged seduced female for two years from the date of said marriage, and that it is immaterial whether he intended to separate from her or not after that time, and you will not consider as any evidence against the defendant, any testimony in this case relative to what his intention was as to whether he would continue to live with Olive Qualls after said two years had expired, and such intention is not even a circumstance against him and should not be considered by you." This was refused. Perhaps as requested it does not fully present the law applicable to the case made by the facts. There was a great deal of testimony in the case to the effect that appellant married her for the purpose only of living with her the two years required by the statute. On the former appeal this testimony was held admissible as bearing upon the question of abandonment. It was permitted to go to the jury as shedding light upon the question as to who was responsible, the defendant or his wife, in regard to the abandonment, and which one, as a matter of fact, abandoned the other. The fact that he intended to live with her only two years would not subject him to a prosecution, and for this he could not be convicted. If he lived the two years with her the statute was complied with. The Legislature saw proper to put the statute in this form, and that would settle the question. The jury should have been in some way instructed that they could not convict him because he had intended not to live with her but two years. This could not form the basis of a verdict. This character of testimony was admissible, as held on the former appeal, for the purpose stated in that opinion. The court should in some way instruct the jury they could not convict him for his intention and purpose not to live with her after the expiration of the two years; that they should be limited in their finding to the two years set out in the statute.
Appellant asked another charge along this line, that should the jury find from the evidence that defendant seduced Olive Pierce, and also that he in good faith after she was found to be pregnant from such seduction offered and tendered to marry her, and she refused such offer on the part of the defendant to marry her, or if the jury had a reasonable doubt on this point, they should acquit him. The court in that connection instructed the jury rather briefly as follows: "Or if defendant seduced Olive Pierce and thereafter offered to marry her but that she refused to marry him, then appellant would not be guilty." While this submits the question, it is along with a lot of other matters, and the charge asked by appellant specifically submits this matter. This charge should have been given more specifically than was given by the court. This pointed out specifically this matter, and it is clearly raised by the testimony. The evidence at this juncture shows when appellant was *Page 219 
informed of the fact and knew that Miss Pierce was pregnant, he offered then to marry her; she declined at the time, and seems to have placed it on the ground that she was not ready to get married, but in any event she declined then to marry him, but subsequently after the indictment was preferred she did consent to marry him. Under our view of this matter if defendant once offered in good faith to marry her and she declined it, that fulfilled the requirements of the statute, and the subsequent acceptance of the offer would make no difference so far as the abandonment is concerned.
Quite a number of bills of exception were reserved to testimony that on the former appeal was held admissible, and about which appellant asked a special charge limiting it so that the jury would not convict him on the theory that he only intended to live with her two years. The testimony was admitted showing all these matters, both directly and indirectly, as bearing upon the question as to who brought about the abandonment. The court signs one of the bills of exception, and qualifies the other bills by referring to this qualification, which is as follows: "In explanation of the above bill I desire to state, that the testimony set out in this bill and other testimony of a similar nature was admitted by the court on the question of the defendant's motive and intent. It was the State's contention that the defendant only married the prosecuting witness to escape prosecution for seduction. The defendant himself testified that he never intended to live with her any longer than the two years required by law. It was further the State's contention that the defendant was continually nagging prosecutrix and resorting to subterfuges and strategy to force her to leave him and even offering to pay her to do so. It occurred to me that the evidence in question would throw light on the defendant's motive and intent in his dealings with his wife after marriage. And that his conduct should be viewed by the jury in the light of his true attitude toward his wife, and his expressed determination to desert her after two years. His willingness to live with her at all, and his doing so being compelled by law for two years furnishes a powerful motive for him to leave her before the expiration of the two years and for an insufficient or no cause. With this explanation the bill is made a part of the record in the case." As before held, this character of testimony was admissible as bearing on the question as to whether or not the wife deserted him or he deserted or abandoned her. This testimony could not be used as a basis for a conviction. It could only be used to throw light upon the other question, and under the ruling of the court upon the former appeal it was admissible.
There is another bill, in substance, as follows: "While the State was introducing testimony before the jury and while the witness, Olive Pierce Qualls, was on the stand testifying as a witness in behalf of the State, and while she was on cross-examination by defendant's counsel, the following occurred: Q. Tell the jury how many boys you were engaged to before you were engaged to the defendant? A. I don't know. Q. How is that? A. I said I didn't remember. Q. Do you *Page 220 
say there were several? A. No, sir, there wasn't very many. Q. Was it as many as five? A. No, sir. Q. How —. A. No, sir. Q. As many as two? A. Yes, sir. Q. What two? A. I don't think I ought to have to tell. Q. How is that? A. I don't want to tell, some of them would deny it now I guess.
"Counsel for the State had been making objections all along to this testimony, and his objections were overruled, and at this time he renewed his objections and the court remarked: `I don't regard the matter serious. I think it would be admissible, and the jury can give it such weight as they think it is entitled to.'" Exceptions were reserved to the remarks of the court in the presence of the jury in stating that he did not regard the matter as serious, and its being upon the weight of the testimony; and this bill was tendered in this condition, and the court qualifies it as follows: "With reference to the above and foregoing bill of exception, the bill states what transpired correctly down to the point where it is shown that the State objected to the witness being allowed to tell the number of persons to whom she had been engaged; at this point the district attorney renewed his objections previously made to the testimony and as ground for said objections stated to the court that to permit said testimony might cause separation between men and their wives or result in divorce proceedings and disturb the tranquility of homes, etc., and the court said in response to the State's argument: `Rufe (meaning Rufe McClellan, district attorney), I do not regard the matter as serious as you do, I think the testimony would be admissible, and I will admit it and the jury can give it such weight as they think it is entitled to.' The remark of the court that I did not consider the matter as serious, etc., had reference as the connection shows to the argument that if the testimony was admitted separation, divorces and other serious trouble might follow, as the State was contending and was intended by me as a dissent from the State's view as to the consequences of admitting the evidence. However, I followed the remark in question with the statement that I would admit the testimony and that the jury would give it such weight as they thought it entitled to. I make this explanation to show the connection in which the remark was used. Without the explanation here noted the bill would not be a fair one. If counsel for defendant excepted to said remark of the court I did not hear it but in deference to the stenographer's notes showing such exception, though the grounds are not stated, the bill is allowed with the above explanation." The stenographer certifies as follows: "I, B.W. McKenzie, official court stenographer of the Fifty-second Judicial District, hereby certify that the above and foregoing is a verbatim report as shown by my notes taken in the trial to which it relates and upon the subject to which it relates." The court qualifies it by stating that inasmuch as the stenographer's notes show the things as contended by appellant he qualifies it as stated above. The court should have ruled without intimating what he thought about the testimony, whether it was serious or not. He did not explain to the jury what he meant by not *Page 221 
being serious, and had he simply ruled on the objections, the explanation would not have been necessary. The statute prohibits the court from indulging any remarks indicating what he may think of the weakness or strength of testimony. If it is admissible, it could go to the jury; if not, it should be rejected without the court expressing his views on its weight or value. The district attorney's objections, to say the least, are quite novel. Just why he should have suggested as an objection that the testimony sought might bring about divorces and disturb the tranquility of the community, etc., he does not explain. This would not be a legal objection. If the testimony is admissible a defendant's right should not be jeopardized because the district attorney thought that some family might be disturbed because of the previous relations of the prosecutrix with the husband of those different families. It would rather indicate the district attorney was nervous about this matter, and that it might develop facts that might show the prosecutrix in a light that might be detrimental to the State. But the district attorney's objections were not legal, and to say the least of it, peculiarly novel and not sustainable from any standpoint. Defendant was entitled to the testimony; his liberty was at stake, and if it disturbed the peace of other families, appellant ought not to suffer for that reason. If the testimony is legitimate he is entitled to it, and his liberty should not be jeopardized because it might disturb, in the district attorney's mind, the tranquility of families, or possibly bring about divorces. It may have developed facts that would bring about divorces — the bill does not show, but it does show the suspicion of the district attorney that something of that sort might happen, or in his belief it might happen. It is part of the district attorney's legal business, as we understand the laws of Texas, to see that a man is legally convicted. It is the defendant on trial, — not the divorce or possible divorce proceedings in some other case, and it is as much the duty of the district attorney to see a fair trial is had as it is to secure a conviction.
Another bill recites that during the introduction of the evidence and while the prosecuting witness was on the stand testifying in behalf of the State, and after she had testified that at one time in Oklahoma, after she returned there from her visit to Texas, and during the absence of the defendant and while he was away from Oklahoma, she had stated that she was going to return to Texas and "get revenge" against the defendant, she then sought to explain her statement with reference to returning to Texas and getting revenge against the defendant, and appellant at the time objected to any explanation of said testimony by the witness, and the court overruled defendant's objection and permitted her to explain her testimony as follows: "I thought I would come down here and I had an idea I would get to live with him (meaning defendant, Tom Qualls) again; that is the idea I had." The court permitted this, he says, on the theory that this was an explanation, and she had a right to make the explanation, or the State rather had a right to prove this explanation on her part because the defendant had brought out from her *Page 222 
the fact that she was going to Texas "to get revenge." The writer is of the opinion that this explanation was not admissible. It was secret in her mind and not divulged. He was not advised or informed of her secret intentions. If this was communicated to defendant, it, of course, would have been admissible, but a secret or undisclosed motive of the witness could not be used against appellant. She had stated she was coming back to Texas to get revenge, and the evidence shows defendant was aware of this. Had her explanation when she changed her mind been given to defendant, it would be admissible, because he had previously introduced the other part of it, but this was a secret undisclosed motive on her part. She seems not to have disclosed it to anybody, but simply testified upon the trial of the case. She was quite angry at the time she made the threats "to get revenge," but she says she afterwards changed her mind about it, but she did not communicate this change of her mind to defendant or any one else. So as it is presented, we are of opinion the explanation should not have gone to the jury. Branch Crim. Law, sec. 478, for cases.
The other bills of exception relate to charges which have been sufficiently mentioned in a general way without further discussion.
The judgment ought to be reversed and the cause remanded.